Name: Council Regulation (EEC) No 1344/90 of 14 May 1990 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 28 . 5 . 90 Official journal of the European Communities No L 134 / 7 COUNCIL REGULATION (EEC) No 1344/90 of 14 May 1990 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1990/91 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , in accordance with the last subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 2727 / 75 , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals ( M ) as last amended by Regulation (EEC) No 1340 / 90 (2 ), and in particular Article 6 (2) thereof, Article 1 For the 1990 / 91 marketing year , the monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price of the products referred to in Article 1 ( a), (b ) and (c ) of Regulation (EEC) No 2727/75 shall be as set out in this Regulation . Having regard to the proposal from the Commission ( 3 ), Whereas , when the number and amount of the monthly increases are fixed , and the first month in which they are to apply is determined , account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements ; Article 2 The monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price for common wheat , rye , barley , maize , sorghum and durum wheat , operative for the first month of the marketing year , shall be as follows : Whereas , as regards the threshold prices for maize and sorghum , the monthly increases are , moreover , determined (ECU/tonne) Period Monthly increases in respect of the intervention price and the buying-in price Monthly increases in respect of the target and threshold prices Common wheat , rye , barley , maize and sorghum Durum wheat Common wheat , rye , barley , maize and sorghum Durum wheat July 1990     August 1990   1,50 2,03 September 1990   3,00 4,06 October 1990   4,50 6,09 November 1990 1,50 2,03 6,00 8,12 December 1990 3,00 4,06 7,50 10,15 January 1991 4,50 6,09 9,00 12,18 February 1991 6,00 8,12 10,50 14,21 March 1991 7,50 10,15 12,00 16,24 April 1991 9,00 12,18 13,50 18,27 May 1991 10,50 14,21 15,00 20,30 June 1991   15,00 20,30 (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 7 . No L 134 / 8 Official Journal of the European Communities 28 . 5 . 90 (ECU/tonne)In the case of maize and sorghum , the monthly increase for August and September shall not apply to the threshold price . Wheat flour , mesliriflour and rye flour , Groats and meal of groats and meal of durum wheatPeriod common wheat Article 3 2,27 4,54 The monthly increases to be applied to the threshold prices for meslin , oats millet , canary seed and buckwheat , applicable for the first month of the marketing year, shall be the same as those applicable to common wheat . 6,81 July 1990 August 1990 September 1990 October 1990 November 1990 December 1990 January 1991 February 1991 March 1991 April 1991 May 1991 June 1991 Article 4 3,21 6,42 9,63 12,84 16,05 19,26 22,47 25,68 28,89 32,10 32,10 9,08 11,35 13,62 15,89 18,16 20,43 22,70 22,70 Themonthly increases to be applied to the threshold price for wheat flour , meslin flour and rye flour and to the threshold price for groats and meal of common and of durum wheat * applicable for the first month of the marketing year, shall be as follows: Article 5 This Regulation shall enter into force on the day following its publication in the OfficialJournal of the European Communities. It shall apply from the beginning of the 1990 / 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY J